               Case 20-10350-MAM         Doc 166      Filed 04/14/20    Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

In re:

KRS Global Biotechnology, Inc.,                              Case No. 20-10350-MAM

      Debtor.                                                Chapter 11
________________________________/

                EXPEDITED MOTION TO VOLUNTARILY DISMISS CASE
                     AND SHORTEN HEARING NOTICE PERIOD

              ** Expedited Hearing Requested Pursuant to Local Rule 9075-1 **
                                    Basis for Expedited Relief
                The Debtor is a corporation that would qualify for a substantial
                forgivable loan pursuant to the recently-passed Coronavirus
                Aid, Relief, and Economic Security (CARES) Act, P.L. 116-136,
                and the Debtor believes it is in the best interest of the estate to
                pursue such loan in order to fund payroll expenses. However,
                in order to receive such forgivable loan, the Debtor must, under
                the CARES Act, certify that it is not a debtor in bankruptcy.
                Therefore, the Debtor wishes to voluntarily dismiss this case as
                quickly as possible. Accordingly, the Debtor requests that the
                Court schedule this motion for hearing on an expedited basis on
                or before Friday, April 17, 2020.


         Debtor in Possession, KRS Global Biotechnology, Inc. (the “Debtor”), by and through its

undersigned counsel and pursuant to 11 U.S.C. § 1112(b) and Federal Rule of Bankruptcy

Procedure 9006(c)(1), requests that the Court dismiss the above-captioned bankruptcy case on an

expedited basis before twenty-one days has elapsed. In support, the Debtor respectfully states as

follows:

                                         BACKGROUND

         1.     On January 10, 2020, the Debtor filed a voluntary petition under Chapter 11 of Title

11 of the United States Code (the “Petition Date”).




{2335/000/00495122}                              1
              Case 20-10350-MAM          Doc 166      Filed 04/14/20      Page 2 of 4




       2.      The Debtor is a pharmaceutical manufacturer that employed no less than forty-

seven individuals upon the petition date and that had a gross income of over $17 million in 2019.

       3.      Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtor is

managing its affairs as a debtor in possession. As of the date hereof, no trustee, examiner, or

statutory committee has been appointed in this Case.

       4.      On April 7, 2020, the Court heard and approved the undersigned counsel’s

application to represent the Debtor as replacement general bankruptcy counsel. See ECF Nos. 153

and 155.

       5.      On March 27, 2020, President Trump signed into law the Coronavirus Aid, Relief,

and Economic Security (CARES) Act, P.L. 116-136 to provide economic relief in the midst of the

Coronavirus pandemic. Among many other things, the CARES Act provides for the provision of

forgivable loans to small and mid-sized businesses in order to permit those businesses to continue

to pay employees.

       6.      However, Title IV, Section 4003(c)(3)(D)(V) of the CARES Act mandates that any

business receiving such forgivable loans certify that “the recipient is not a debtor in a bankruptcy

proceeding[.]” The application form for such forgivable loans also contains a place for applicants

to make a similar certification.

       7.      Having reviewed the applicable provisions of the CARES Act, the Debtor believes

that, other than being in bankruptcy, it otherwise meets the qualifications to receive a forgivable

loan under said law, and therefore wishes to apply for and receive a forgivable CARES Act loan

in the amount of $517,900.00 to pay for payroll expenses.

       8.      Based on the posture of this case, dismissal of this chapter 11 case in order to permit

the Debtor to access significant forgivable credit under the CARES Act will be in the best interest




{2335/000/00495122}                              2
              Case 20-10350-MAM            Doc 166     Filed 04/14/20      Page 3 of 4




of the estate and will not unfairly prejudice other parties in interest.

        9.      Therefore, through this motion, the Debtor seeks the dismissal of this case.

                               BASIS FOR RELIEF REQUESTED

        10.     The Bankruptcy Code permits a party in interest, such as the Debtor in this case, to

seek dismissal of a bankruptcy case for cause, provided it is in the best interest of creditors, 11

U.S.C. § 1112(b), and here, it is in the best interests of creditors, under these very peculiar

circumstances, to permit the Debtor to voluntarily dismiss this case in order to access a forgivable

CARE Act loan to pay its employees.

        11.     Pursuant to Federal Rule of Bankruptcy Procedure 2002(a)(4), the Court generally

may not hold a hearing on a motion to dismiss a chapter 11 case on less than twenty-one days’

notice. However, under Rule 9006(c)(1), the Court may shorten such required notice for cause.

The Debtor submits that cause exists in this case to shorten the required notice period so that the

Court may hear this motion as soon as possible so that the Debtor may quickly apply for and access

a forgivable CARES Act loan. Specifically, the funding pool for CARES Act forgivable business

loans is finite, and the Debtor is very concerned that any delay in applying for a CARES Act

forgivable loan could cause such loan to be denied or reduced due to inadequate funding.

        WHEREFORE, the Debtor respectfully requests the Court hold an expedited hearing on

this motion and thereafter enter an order dismissing this case.

                                 ATTORNEY CERTIFICATION

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).




{2335/000/00495122}                                3
              Case 20-10350-MAM          Doc 166      Filed 04/14/20     Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing to those parties registered to receive electronic notices in this case on

April 14, 2020.

                                            SHRAIBERG, LANDAU & PAGE P.A.
                                            Attorneys for the Debtor
                                            2385 NW Executive Center Drive, #300
                                            Boca Raton, Florida 33431
                                            Telephone: 561-443-0800
                                            Facsimile: 561-998-0047
                                            bss@slp.law
                                            ependergraft@slp.law


                                             By: /s/ Bradley S. Shraiberg
                                                     Bradley S. Shraiberg Esq.
                                                     Florida Bar. No. 121622
                                                     Eric Pendergraft, Esq.
                                                     Florida Bar No. 91927




{2335/000/00495122}                              4
